Exhibit 10.1

 

Asset Purchase Agreement

 

1. Parties. Temple Trucking Services, Inc., an Indiana corporation with offices
at 5601 Fortune Circle South Drive, Indianapolis, IN 46241 and does business as
Redline Logistics, (“Temple” or the “Seller”), Segmentz, Inc., a Delaware
Corporation with headquarters at 18302 Highwoods Preserve Parkway, (“Buyer”),
and Paul Temple (the “Shareholder”) agree to the following sale.

 

2. Sale of Business Assets. Seller is selling certain of its assets and
liabilities to Buyer and Buyer is buying said assets and liabilities from
Seller.

 

3. Purchase and Sale. Material provisions of the purchase and sale agreement
are:

 

A. Purchased Assets. “Purchased Assets” shall mean the following assets of
Seller:

 

(i) All of Seller’s goodwill and intangible assets, including the current
business names and phone numbers.

 

(ii) All facility leases between Seller and landlords for the headquarters
location in Indianapolis, IN, as well as for all warehouse, transportation
terminal or cross-dock facilities locations used by Seller in current business
detailed in Schedule 3(A)(ii).

 

(iii) The furniture, fixtures and equipment listed in attached Schedule
3(A)(iii).

 

(iv) The equipment leases listed in attached Schedule 3(A)(iv).

 

(v) Businesses asset including but not limited to contracts, inventory, prepaid
assets, deposits, and all other short term and long term assets in attached
Schedule 3(A)(v). Specifically excludes Cash and Accounts Receivables.

 

B. Assumed Liabilities. At October 1, 2004 Temple Trucking owes Segmentz, Inc.
approximately $1,300,000. Segmentz, Inc. will assume $820,000 of this liability.
This will be the only liability that Segmentz, Inc. will assume.

 

C. Excluded Liabilities. Seller is retaining all debts and liabilities of Seller
other than the Assumed Liabilities (“Excluded Liabilities”). At closing, Seller
will confirm in an affidavit that Seller has retained all Excluded Liabilities.

 

4. Purchase Price. The purchase price is payable as follows:

 

A. 295,000 shares of Segmentz common stock at closing (10,000 shares to be given
to each of the following individuals as compensation from the Seller; Steve
Hipsky, Ken Crady and Cindy Blankenship total of 30,000 shares);

 

B. Up to $500,000 (performance payment) payable in cash or stock at the



--------------------------------------------------------------------------------

Buyers option over the three years following the acquisition based on the
terminal locations having positive earnings before tax of more than $190,000 for
the year ended December 31, 2005, 2006 and 2007 as defined in section 6.

 

5. Employment Agreement.

 

A. Employment Agreements. At closing, Seller will enter into an employment
contract of employment with Paul Temple. See attached agreement in Exhibit 5(A).

 

6. Performance Payment. As detailed in Purchase Price section 4, the Buyer will
pay to Seller or his designee bonus money pursuant to achievement of combined
benchmark earnings before income tax (EBIT) thresholds for the Louisville,
Champagne, Grand Rapids, Warsaw and Indianapolis terminals, in addition to any
additional freight management contracts obtained at the Evansville facility
(i.e. excludes any current contracts at the facility) or newly established
terminal in the north region as set forth below:

 

Year

--------------------------------------------------------------------------------

   EBIT Benchmark


--------------------------------------------------------------------------------

  Performance Payment


--------------------------------------------------------------------------------

2005

   $ 190,000   $ 167,000

2006

   $ 190,000   $ 167,000

2007

   $ 190,000   $ 166,000

2008

   $ 200,000    
 
 
 
  Any unearned
performance
payment up
to a total of
$500,000

 

When EBIT for the Year equals or exceed the EBIT Benchmark, the Seller is paid
pursuant to a formula that provides $167,000 Performance Payment for meeting the
EBIT Benchmark, and additionally provides for prorata payment in the event that
Earnings do not meet or exceed that EBIT Benchmark. Until at least $190,000 of
annual EBIT is earned in the combined above terminals there is no payment to the
Seller. Once the above terminals meet the minimum earnings the Seller will be
paid based on the EBIT amount times the total performance bonus divided by the
total EBIT benchmark (i.e. EBIT x 500,000 / 570,000 = payment). The entire
payment made to the Sellers pursuant to these schedules in 4 above shall be
referred to as the “Performance Payment.” In the event the entire performance
payment has not been paid at the end of 2007 the Seller will be paid any
unearned performance payment at the end of 2008 fiscal year provided the above
noted terminals have EBIT of at least $200,000 in fiscal year 2008 and the total
EBIT for Fiscal years 2005 through 2008 is greater than $570,000.

 

7. Closing. The closing will take place on or before November 22, 2004, at 12:00
PM, at the law offices of Adorno & Yoss, P.A., or at such other time and/or
location as the parties hereto agree. At closing, Buyer and Seller will sign the
documents specified in this contract and all other documents reasonably needed
to transfer the Purchased Assets to Buyer. Buyer will pay Seller the amounts
required by this contract and Seller will transfer the Purchase Assets to Buyer.

 

8. Documents for Transferring Assets. At closing, Seller will deliver to Buyer
these signed documents:

 

A. A bill of sale for the tangible assets being bought, with a warranty of good
title.

 

2



--------------------------------------------------------------------------------

B. An assignment of the lease, with the landlord’s written consent.

 

C. Assignment of any other contracts that are being transferred to Buyer, with
the written consent of the other contracting person, if such consent is
required.

 

D. Assignments of all trademarks, patents, all intangible assets and copyrights
that are part of this purchase.

 

Seller will also deliver to Buyer at closing all other documents reasonably
needed to transfer the Purchased Assets to Buyer.

 

9. Seller’s Representations. The Seller and Paul Temple warrants and represents
that:

 

A. Organization, Good Standing, Power, Etc. Seller (a) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Indiana and (b) has all requisite corporate power and authority (i) to own the
Purchased Assets and carry on its business as presently being conducted and (ii)
to execute, deliver and perform this Agreement and all other agreements,
documents, and certificates set forth herein (the “Ancillary Documents”) which
Seller is required to deliver pursuant hereto, and to consummate the
transactions contemplated hereby and thereby. Seller is qualified to transact
business as a foreign corporation in, and is in good standing in each
jurisdiction listed on Schedule 9(A) and in which such qualification is
necessary, except where failure to be so qualified would not have a material
adverse effect on Seller.

 

B. Authorization of Agreement.

 

(i) Seller has taken all necessary corporate action (including, without
limitation, obtaining the approval of its Board of Directors and consent of its
stockholders), to authorize the execution, delivery and performance of this
Agreement and the Ancillary Documents which Seller is required to deliver
pursuant hereto and the consummation of the transactions contemplated hereby and
thereby. This Agreement has been, and each of the Ancillary Documents which
Seller is required to deliver pursuant hereto has been or will be, duly and
validly authorized, executed and delivered by Seller and this Agreement
constitutes, and each of the Ancillary Documents constitutes or will upon
execution and delivery constitute, the legal, valid and binding obligation of
Seller enforceable against Seller in accordance with its terms.

 

(ii) There are no subsidiaries, partnerships and joint ventures of Seller.

 

C. Books and Records, Capitalization. Seller has previously provided Buyer with
true and complete copies of its Articles of Incorporation and By-laws. The
authorized capital stock of Seller consists of 106 shares of common stock, no
par value (the “Stock”), of which 106 are issued and outstanding. All of the
shares comprising the Stock are validly issued, fully paid and non-assessable.

 

D. No Violations. The execution, delivery and performance by Seller of this
Agreement and the Ancillary Documents which Seller is required to deliver
pursuant hereto and the

 

3



--------------------------------------------------------------------------------

consummation by Seller of the transactions contemplated hereby and thereby will
not, with or without the giving of notice or the lapse of time, or both, (w),
violate, or require any consent under, any Assigned Contract or other agreement
or commitment to which Seller is a party, (x) violate any provision of law, rule
or regulation to which Seller is subject or require any authorization, consent,
approval, exemption or other action by or notice to any governmental entity, (y)
violate any order, judgment or decree applicable to Seller or its Affiliates, or
(z) violate any provision of its Articles of Incorporation or By-laws; except in
the case of (x) and (y) for such violations which, individually or in the
aggregate, would not have a material adverse effect on the condition (financial
or otherwise), business, assets, liabilities or results of operations of the
Business and would not materially hinder or impair the consummation of the
transactions contemplated hereby.

 

E. Consents. No permit, authorization, consent or approval of or by, or any
notification of or filing with, any person (governmental or private) is required
by Seller in connection with its execution, delivery and performance of the
Agreement and the Ancillary Documents which Seller is required to deliver
pursuant hereto or its consummation of the transactions contemplated hereby and
thereby.

 

F. Financial Statements. The balance sheets of Seller as of December 31, 2003
and 2002 and the statements of operations and cash flows for the fiscal years
ended December 31, 2003 and 2002 and the period ended May 31, 2004,
respectively, (each and all of the foregoing items being herein referred to as
the “Financial Statements”), are true and complete, present fairly the financial
position, results of operation and cash flow of the business as of the dates and
for the periods indicated.

 

G. Compliance with Laws, Permits. The business is being conducted and has been
conducted at all times, in compliance in all material respects with all
applicable federal, state, local and foreign laws and regulations. Seller has
not, to its knowledge, received any notice of any alleged violation of law or
regulation applicable to the Purchased Assets, the Assumed Liabilities or the
business. There are no material licenses or permits currently required by Seller
or any employee of Seller for the operation of the business as heretofore
conducted.

 

H. Contracts.

 

(i) Schedule 9(H)(i) sets forth all of the Assigned Contracts and all other
contracts, agreements and commitments relating to the Seller’s business to which
Seller is a party, including any and all amendments, modifications and
alterations thereof and any and all waivers with respect thereto. Other than the
Assigned Contracts and except as set forth on Schedule 9(H)(ii), there are no
material contracts, leases, agreements, arrangements, or understandings that
limit, impair, modify, or otherwise affect in any material respect Seller’s
right to operate its business or that will limit, impair, modify or otherwise
affect in any material respect Buyer’s right to operate its business after the
Closing Date.

 

(ii) Complete copies (or, if oral, full written descriptions) of all the
Assigned Contracts, including all amendments thereto, have been delivered to
Buyer. Except as disclosed on Schedule 9(H)(ii), all of the Assigned Contracts
are valid, binding, in full force and effect in all material respects and
enforceable in accordance with their terms against Seller and, to the knowledge
of Seller, against each of the other parties to such Assigned Contracts. (i)
There is no material breach, violation or default by Seller or, to the

 

4



--------------------------------------------------------------------------------

knowledge of Seller, any of the other parties to the Assigned Contracts nor is
there any event (including the execution and delivery of this Agreement and the
occurrence of the Closing) relating to Seller or, to the knowledge of Seller,
relating to any other party, which, with notice or lapse of time or both, would
constitute a material breach, violation or default, or give rise to any lien or
encumbrance or right of termination, modification cancellation, prepayment,
suspension, limitation, revocation or acceleration under, any Assigned Contract,
and (ii) no other party to any of the Assigned Contracts is in arrears in
respect of the performance or satisfaction of the terms and conditions on its
part to be performed or satisfied under any of such Assigned Contracts and no
waiver or indulgence has been granted by any of the parties thereto.

 

(iii) Seller has paid in full all amounts currently due and payable under the
Assigned Contracts.

 

I. Absence of Certain Changes.

 

(i) Since December 31, 2003, Seller has:

 

(a) operated its business only in the usual, regular and ordinary course and in
accordance with past practice;

 

(b) used all its best efforts, in the ordinary course of business consistent
with past practice, to keep available the services of its officers, directors,
employees, agents and consultants involved with its business;

 

(c) maintained all the Purchased Assets in the usual, regular and ordinary
course and in accordance with past practice;

 

(d) used all commercially reasonable efforts, in the ordinary course of business
consistent with past practice, to preserve its relationships with the lenders,
suppliers, customers, licensors and licensees and others having significant
business dealings with Seller such that the business will not be materially
impaired;

 

(e) maintained its books and records in its usual, regular and ordinary manner,
on a basis consistent with prior years;

 

(f) continued all material existing insurance policies (or comparable insurance)
in full force and effect;

 

(g) reserved intact its business organization and not made or instituted any
changes in its methods of purchase, sale, management, accounting or operation
which would materially impact Seller’s business;

 

(h) performed and complied in all material respects, in the ordinary course of
business consistent with past practice, with its obligations under all Assigned
Contracts; and

 

(i) not increased the rate or terms of compensation payable or to become payable
to its directors, officers, key employees or, except in the ordinary course of
business in accordance with past practice, any of the other employees or
adopted, amended or otherwise modified any bonus, pension or other employee
benefit plan covering any of its directors, officers or employees.

 

5



--------------------------------------------------------------------------------

(ii) Since December 31, 2003, Seller has not (A) suffered any change, event or
development or series of changes, events or developments which, individually or
in the aggregate, have had or are reasonably expected to have, a material
adverse effect on its financial condition, assets, prospects, liabilities or
results of operation, (B) suffered any material damage, destruction or casualty
loss to any of the Purchased Assets (whether or not covered by insurance) or (C)
to Seller’s knowledge, been the subject of any investigation by any governmental
authority or been the subject of any threatened or commenced claim or
litigation, and (ii) Seller has not:

 

(a) varied, assumed, terminated, amended the terms of or granted any waiver in
respect of any Assumed Liability or any Assigned Contract except in the ordinary
course of business consistent with past practices;

 

(b) granted, consented to or suffered the imposition of any lien or encumbrance
on any of the Purchased Assets, other than liens and encumbrances on inventory
of Seller granted, consented to, or suffered the imposition of, in the ordinary
course of business consistent with past practice;

 

(c) sold, leased, transferred, assigned or otherwise disposed of any assets
except in the ordinary course of business consistent with past practice;

 

(d) accelerated or delayed the manufacture, shipment or sale or license of any
products, the sale of inventory, the collection of accounts or notes receivable
or the payment of accounts or notes payable, or otherwise operated in a manner
not in the ordinary course of business or not consistent with past practice;

 

(e) changed its accounting principles or policies; or

 

(f) agreed or otherwise committed to take any of the actions prohibited by the
foregoing subparagraphs (i) through (v).

 

J. Title to Properties.

 

(i) Seller has good, valid and marketable title to all of its properties and
assets, which are included in the Purchased Assets, free and clear of any liens
and encumbrances or exceptions to title.

 

(ii) All of the assets, rights and properties owned, used or held for use by
Seller or any of its Affiliates in the conduct of their business (other than the
Excluded Assets) are included in the Purchased Assets.

 

K. Inventory. The inventory included in the Purchased Assets consists of items
of a quality and quantity usable and salable in the ordinary course of business.

 

6



--------------------------------------------------------------------------------

L. Litigation and Orders. Except as set forth on Schedule 9(L):

 

(i) There is no litigation pending or, to the knowledge of Seller, threatened
against Seller or any of the Purchased Assets or which seeks to prevent or
challenge the transactions contemplated hereby or by any of the Ancillary
Documents;

 

(ii) There is not in existence any court order requiring Seller or any officer,
director or employee of Seller to take any action of any kind with respect to
the Purchased Assets or to which Seller or any officer, director or employee of
Seller is a party or by which any of them is bound; and

 

(iii) Neither Seller nor any officer, director or employee of Seller has been
permanently or temporarily enjoined or barred by any court order from engaging
in or continuing any conduct or practice.

 

M. Intellectual Property.

 

(i) All U.S. and foreign trademarks, patents, service marks, trade names,
copyrights, mask works and designs which are pending, applied for, granted, or
registered in any country or jurisdiction of the world and are owned by Seller;
(ii) all unregistered trademarks, patents, service marks and trade names which
are owned by Seller; and (iii) all licenses, contracts, permissions and other
agreements to which Seller is a party relating in any way to rights in any of
the foregoing. Title to all registered intellectual property is recorded on
records in the name of Seller and, to the extent applicable, all affidavits of
continued use and incontestability in respect of such registered intellectual
property have been timely filed.

 

(ii) Seller owns or possesses licenses or other valid rights to use, and upon
consummation of the transactions contemplated by this Agreement Buyer shall own
or possess licenses or other valid rights to use (without the making of any
payment to others (other than as set forth in the Assigned Contracts) or the
obligation to grant rights to others in exchange), all intellectual property
necessary to the conduct of Seller’s business as currently conducted, including,
without limitation, all releases required in connection with quotes,
testimonials or likenesses utilized in editorial or promotional material; (ii)
Seller’s right title and interest in such intellectual property is not being
opposed by any claim or demand or in any proceeding, action, litigation or order
to which Seller or any person or entity who has granted a license or other right
to use intellectual property to Seller or who has been granted a license or
other right to use intellectual property by Seller, is a party or subject; nor
to the knowledge of Seller is any such claim, demand, proceeding, action,
litigation or court order threatened; (iii) the conduct of Seller’s business as
currently conducted does not to Seller’s knowledge materially infringe or
conflict with any intellectual property of others; and (iv) no infringement by
others of any intellectual property included in the Purchased Assets is known to
Seller.

 

N. Customers. The lists included in the Purchased Assets constitute in all
material respects the complete and accurate lists of names, addresses, purchase
and payment history for each customer for the Business.

 

O. Taxes.

 

(i) For purposes of this Agreement, (i) ”Taxes” shall mean any federal, state,

 

7



--------------------------------------------------------------------------------

provincial, local, or foreign income, gross receipts, license, payroll,
employment, excise, severance, stamp, occupation, premium, windfall profits,
environmental, customs duties, capital stock, franchise, profits, withholding,
social security, unemployment disability, real property, personal property,
sales, use, transfer, registration, value added, alternative or add-on minimum,
or other tax, fee, assessment or charge of any kind whatsoever, including any
interest, penalty, or addition thereto, whether disputed or not, and (ii) ”Tax
Return” shall mean all reports, returns, statements, estimates, declarations,
notices, forms or other information required to be supplied to a Taxing
authority in connections with Taxes.

 

(ii) Seller and its Affiliates have filed all Tax Returns that they were
required to file. All such Tax Returns were correct and complete. All Taxes owed
or payable by Seller and its Affiliates (whether or not shown on any Tax Return)
have been paid or accrued. Seller and its Affiliates are not the beneficiary of
any extension of time within which to file any Tax Return. No claim in writing
has ever been made by a governmental body in a jurisdiction where Seller and its
Affiliates do not file Tax Returns that they are or may be subject to taxation
by that jurisdiction. There are no liens on any of the Purchased Assets that
arose in connection with any failure (or alleged failure) to pay Tax.

 

(iii) Seller and its Affiliates have collected, withheld and paid all amounts
with respect to Taxes required to have been collected, withheld and paid.

 

(iv) Seller and its Affiliates have no knowledge of any actual or threatened
assertion or assessment by any Taxing authority of any additional Taxes for any
period for which Tax Returns have been filed. All deficiencies resulting from
examinations of any such Tax Returns have been paid. All federal, state, local,
and foreign income, franchise and sales and use Tax Returns, if any, filed with
respect to Seller and its Affiliates for taxable periods ended on or after
December 31, 2003, and indicates those income, franchise and sales and use Tax
Returns (or any such Tax Returns relating to prior taxable periods) that have
been audited or are currently under audit.

 

(v) Seller and its Affiliates have not waived any statute of limitations in
respect of Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency.

 

(vi) Seller and its Affiliates have maintained, or caused to be maintained, and
will maintain all required records with respect to sales, use or similar taxes
with respect to the Purchased Assets or for which Seller and its Affiliates
could have liability.

 

P. Employee Benefit Plans.

 

(i) There are no “employee benefit plan” within the meaning of Section 3(3) of
ERISA (“Benefit Plan”) under which any Employee or former Employee of Seller or
an ERISA Affiliate (as defined below) has a present or future right to benefits
or under which Seller or an ERISA Affiliate has a present or future liability.
Neither Seller nor any ERISA Affiliate currently sponsors, maintains,
contributes to, or has any liability to, nor has Seller or any ERISA Affiliate
ever sponsored, maintained, contributed to or been required to contribute to, or
incurred any liability to, (i) any Benefit Plan which is subject to Title IV of

 

8



--------------------------------------------------------------------------------

ERISA or Section 412 of the Code, (ii) any “multiemployer plan” (as defined in
ERISA Sections 3(37) or 4001(a)(3)) or (iii) any Benefit Plan which provides, or
has any liability to provide, life insurance, medical, severance or other
employee welfare benefits to any Employee upon or following his or her
retirement or termination of employment, except as required by Section 4980B of
the Code nor has Seller ever represented, promised or contracted (whether in
oral or written form) to any Employee (either individually or as a group) for
employee welfare benefits upon their retirement or termination of employment.
For purposes of this Section 4.18(a), “ERISA Affiliate” means each business or
entity which is a member of a “controlled group of corporations”, under “common
control” or an “affiliated service group” with Seller within the meaning of
Sections 414(b), (c) or (m) of the Code, or required to be aggregated with
Seller under Section 414(o) of the Code, or is under “common control” with
Seller, within the meaning of Section 4001(a)(14) of ERISA.

 

(ii) Each Benefit Plan has been established and maintained in accordance with
its terms and in material compliance with all applicable, laws, statutes,
orders, rules and regulations, including but not limited to ERISA and the Code.

 

(iii) Seller remains solely liable for any and all claims, benefits,
contributions and liabilities of every nature under the Benefit Plans after the
Closing, including the obligation to offer continued coverage under a group
health plan pursuant to Section 4980B of the Code to qualified beneficiaries who
become entitled to continued coverage under a Benefit Plan before, upon or after
the Closing.

 

(iv) Neither Seller nor Seller’s business (i) is involved in or, to the
knowledge of Seller, threatened with any labor dispute, grievance, or litigation
relating to labor matters involving any Employees, including, without
limitation, violation of any federal, state or local labor, safety or employment
laws (domestic or foreign), charges of unfair labor practices or discrimination
complaints or (ii) has engaged in any unfair labor practices within the meaning
of the National Labor Relations Act or the Railway Labor Act. No employees of
Seller are currently, nor has any employee ever been, in his or her capacity as
an employee of Seller, represented by any labor union for purposes of collective
bargaining and, to the knowledge of Seller, no activities the purpose of which
is to achieve such representation of all or some of such employees are
threatened or ongoing. Seller (i) is in compliance in all material respects with
all applicable federal, state and local laws, rules and regulations respecting
employment, employment practices, labor, terms and conditions of employment and
wages and hours, in each case, with respect to employees; (ii) has withheld all
amounts required by law or by agreement to be withheld from the wages, salaries
and other payments to employees; (iii) is not liable for any arrears of wages or
any taxes or any penalty for failure to comply with any of the foregoing; and
(iv) is not liable for any payment to any trust or other fund or to any
governmental or administrative authority, with respect to unemployment
compensation benefits, social security or other benefits for employees.

 

Q. Environmental Protection.

 

(i) Seller is, and has been operated at all times, in compliance in all material
respects with applicable Environmental Laws and has obtained, is in compliance
with, and has made all required filings for issuance or renewal of, all permits,
licenses,

 

9



--------------------------------------------------------------------------------

authorizations, registrations and other governmental consents required under any
applicable Environmental Laws (“Environmental Permits”), and all such
Environmental Permits are in full force and effect;

 

(ii) There are no claims, notices, civil, criminal or administrative actions,
suits, hearings, investigations, inquiries or proceedings pending or, to the
knowledge of Seller, threatened, against Seller that are based on or related to
any actual or alleged release of Hazardous Substances or any actual or alleged
violation under Environmental Laws;

 

(iii) To the knowledge of Seller, there are no past or present facts,
conditions, actions or omissions (including without limitation any releases of
Hazardous Substances) that would (x) give rise to any liability or other
obligation of Seller under any Environmental Laws, (y) could reasonably be
expected to form the basis of any claim, action, suit, proceeding, hearing,
investigation or inquiry under any Environmental Laws against Seller or any of
their respective predecessors, or (z) interfere with or prevent continued
compliance by Seller with Environmental Laws and/or Environmental Permits;

 

(iv) to the knowledge of Seller, Seller has not received any written notice or
other communication that either of them is or may be a potentially responsible
person or otherwise liable in connection with any waste disposal site or other
location used for the disposal of any Hazardous Substances; and

 

(v) Seller has made available to Buyer complete and accurate copies of any
reports, studies, analyses, tests, or monitoring data possessed or initiated by
Seller pertaining to Hazardous Substances at, on, under or affecting any real
property currently or formerly owned, leased or operated by Seller as it relates
to Seller’s business or any other person for whose conduct Seller is or may be
held responsible under Environmental Laws.

 

For the purposes of this Section 4.19, the following terms shall have the
meanings indicated:

 

“Environmental Laws” shall mean all federal, state or local laws, statutes,
ordinances, rules or regulations governing environmental, health or safety
matters, as the same have been amended from time to time, including any common
law cause of action, all indemnity agreements and other contractual obligations
relating to environmental, health and safety matters, and all applicable
judicial and administrative decisions, orders, and decrees relating to any of
the foregoing.

 

“Hazardous Substances” shall mean any pollutants, contaminants, toxic or
hazardous substances, materials, wastes, constituents, compounds or chemicals
(including, without limitation, petroleum or any by-products or fractions
thereof, any form of natural gas, lead, asbestos and asbestos-containing
materials, polychlorinated biphenyls ((“PCBs”) and PCB-containing equipment,
radon and other radioactive elements, pesticides, defoliants, explosives,
flammables, corrosives and urea formaldehyde foam insulation) that are regulated
by, or may form the basis of liability under, any Environmental Laws.

 

R. Fees. Neither Seller nor any of its Affiliates is obligated to pay, or has
retained any broker or finder or any other person or entity who is entitled to,
any broker’s or finder’s fee or

 

10



--------------------------------------------------------------------------------

any other commission or financial advisory fee based on any agreement or
undertaking made by Seller in connection with the transactions contemplated
hereby. Buyer shall not, through the transfer of the Purchased Assets or
otherwise, have any obligations in respect of any such fees or commissions.

 

S. Accuracy of Information; Full Disclosure. To knowledge of Seller, none of the
representations and warranties of Seller in this Agreement nor in any Ancillary
Document to be furnished by Seller pursuant hereto contains or will contain any
untrue statement of a material fact or omits or will omit to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading

 

These warranties and representations will survive the closing.

 

10. Covenant Not to Compete. For the consideration received herein the
Shareholders each agree for 3 years following the closing, none of Shareholders
will directly or indirectly participate in a business that is similar to a
business now or later operated by Buyer in the same geographical area. This
includes participating in a business owned by Shareholder or as a co-owner,
director, officer, consultant, independent contractor, employee or agent of
another business.

 

In particular, none of the Shareholders will:

 

A. solicit or attempt to solicit any business or trade from Buyer’s actual or
prospective customers or clients;

 

B. employ or attempt to employ any employee of Buyer;

 

C. divert or attempt to divert business away from Buyer; or

 

D. encourage any independent contractor or consultant to end a relationship with
Buyer.

 

Each Shareholder acknowledges and agrees that if any Shareholder breaches or
threatens to breach any of the terms of this paragraph 10, Buyer will sustain
irreparable harm and will be entitled to obtain an injunction to stop any breach
or threatened breach of this paragraph 10. Each Shareholder, by signing this
contract, accepts and agrees to be bound by this covenant not to compete.

 

11. Additional Covenants.

 

A. Conduct Of Business Prior To The Closing. Between the date of this Agreement
and the closing, Seller shall conduct its business in the ordinary course
consistent with past practice and this Agreement and will use its commercially
reasonable efforts to (x) preserve intact its business and the Purchase Assets,
(y) keep available the services of its employees, and (z) preserve the current
relationships of Seller with its customers, suppliers, landlords and other
persons with which Seller has significant business relations. Without limiting
the generality of the foregoing, and as an extension thereof, except for such
actions as are expressly permitted by a provision of this Agreement or that are
in the ordinary course of Seller’s business and are consistent with past
practice, without the prior written consent of Buyer, Seller shall not directly
or indirectly do or agree to do any of the following with respect to the
Purchased Assets or the Assumed Liabilities:

 

(i) sell, assign, pledge, dispose of, transfer, convey, lease, license,
guarantee, incur any new encumbrance(s) or otherwise dispose of or encumber, or
authorize the sale, assignment, pledge, disposition, transfer, conveyance,
lease, license, guarantee, or other disposal of, any asset used in the business
or any interest therein;

 

11



--------------------------------------------------------------------------------

(ii) terminate, cancel, impair, extend, renew, request any change in, agree to
any change in, or fail to comply with, honor or enforce the provisions of any
contract or license, or (ii) make any material change to the operations,
services, or polices relating to customers or suppliers;

 

(iii) (a) increase the compensation or benefits (including fringe benefits)
payable or to become payable to its employees, (b) grant, make or accrue,
contingently or otherwise, any bonus, incentive compensation, service award or
other like benefit for or to the credit of any of its employees, (c) grant any
rights to severance or termination pay to, or enter into any employment or
severance agreement with, any of its employee, or establish, adopt, enter into
or amend any employee equity incentive plans, retention plan or similar
arrangements affecting any of its employees, or (d) take any affirmative action
to amend or waive any performance or vesting criteria or accelerate vesting,
exercisability or funding under any employee equity incentive plans affecting
any of its employees;

 

(iv) institute, waive, release, assign, compromise, cancel or forgive any claims
against third parties or debts owing to such Seller involving more than
$100,000, or (ii) take any actions with respect to inventory practices or
purchases of raw materials, supplies, merchandise or other goods or services;

 

(v) (a) fail to maintain the Purchased Assets in good working order and
condition and in a state of repair and condition that complies in all material
respects with all laws, ordinary wear and tear excepted, (b) fail to replace
inoperable, worn-out or obsolete or destroyed Purchased Assets which are
reasonably necessary for the operation of the business or (c) fail to maintain
its books and records in the usual, regular and ordinary manner; or

 

(vi) fail to comply with any applicable laws relating to the business, the
non-compliance with which would be reasonably likely to have a material adverse
effect.

 

B. Further Assurances. Each of the parties agrees at any time and from time to
time after the date hereof, at the request of the other party hereto, to execute
and deliver such other documents and instruments of transfer or assignment or
assumption and to do all such further acts and things as shall reasonably be
necessary or desirable to effectuate the transactions contemplated hereby,
including, without limitation the transfer to Buyer the Purchased Assets free
and clear of all liens and encumbrances.

 

12



--------------------------------------------------------------------------------

12. Risk of Loss. If the Purchase Assets are damaged or destroyed before
closing, Buyer may cancel this contract, in which case Seller will release Buyer
from further obligation hereunder.

 

13. Disputes. If a dispute arises, either party may take the matter to court.

 

14. Required Signatures. This contract is valid only if signed by all of the
shareholders of Seller.

 

15. Entire Agreement. This is the entire agreement between the parties. It
replaces and supersedes any and all oral agreements between the parties, as well
as any prior writings.

 

16. Expenses. Each party to this Agreement shall pay its own expenses related in
any way to this agreement or the transactions set forth herein.

 

17. Successors and Assignees. This agreement binds and benefits the heirs,
successors and assignees of the parties.

 

18. Notices. All notices must be in writing. A notice may be delivered to a
party at the address that follows a party’s signature or to a new address that a
party designates in writing. A notice may be delivered: (i) in person, (ii) by
certified mail, or (iii) by overnight courier.

 

19. Governing Law. This agreement will be governed by and construed in
accordance with the laws of the State of Florida.

 

20. Counterparts. The parties may sign several identical counterparts of this
agreement. Any fully signed counterpart shall be treated as an original.

 

21. Modification. This agreement may be modified only by a writing signed by the
party against whom such modification is sought to be enforced.

 

22. Breakup Fee. In the event that Buyer withdraws its offer without cause, it
is agreed that the Buyer will reimburse the Seller for all reasonable costs
incurred in connection with this Agreement. In the event that the Buyer
withdraws its offer based on material misrepresentations by the Seller, the
Seller agrees to reimburse the Buyer for all reasonable costs in connection with
this Agreement, such reimbursement which may be taken as offset against funds
which may be due to the Seller under the agency agreement.

 

23. Waiver. If one party waives any term or provision of this agreement at any
time, that waiver will only be effective for the specific instance and specific
purpose for which the waiver was given. If either party fails to exercise or
delays exercising any of its rights or remedies under this agreement, that party
retains the right to enforce that term or provision at a later time.

 

24. Severability. If any court determines that any provision of this agreement
is invalid or unenforceable, any invalidity or unenforceability will affect only
that provision and will not make any other provision of this agreement invalid
or unenforceable and such provision shall be modified, amended or limited only
to the extent necessary to render it valid and enforceable.

 

[Signatures on following page]

 

13



--------------------------------------------------------------------------------

Dated: October 1, 2004

 

SELLER:   BUYER: Temple Trucking Services Inc. and   Segmentz, Inc.

DBA Redline Logistics

an Indiana Corporation

  a Delaware Corporation By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

    Paul Temple       Allan Marshall     Its President       Its Chief Executive
Officer

 

14